COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00187-CV


The Strickland Group, Inc.                §    From the 348th District Court

v.                                        §    of Tarrant County (348-236818-09)

                                          §    September 5, 2013
Pathfinder Exploration, LLC and
Jerry Wilson                              §    Justice William Brigham


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant The Strickland Group, Inc. shall pay all

of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By _________________________________
                                          Justice William Brigham